Citation Nr: 0939830	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-30 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to 
November 2001 and from January 2002 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In his September 2006 Substantive Appeal, the Veteran 
requested a Board hearing at his local RO office.  He 
withdrew this request in writing in July 2007.  His hearing 
request is therefore considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the most recent supplemental statement of the case, 
which was issued in July 2007, VA has received service 
treatment records from the U.S. Army Health Treatment Record 
Task Force (HTR TF).  One of these records is from July 2002 
and describes the Veteran's claimed in-service left knee 
injury.  No waiver of initial review by the agency of 
original jurisdiction (AOJ) has been submitted by the 
Veteran.  See 38 C.F.R. § 20.1304.  While the service 
treatment records associated with the claims file already 
reflected some complaints of knee pain following an injury, 
this document is nevertheless relevant to the claims of 
entitlement to service connection for a left knee disability, 
and entitlement to service connection for a right knee 
disability on a secondary basis.  Thus, a remand is warranted 
so that the AOJ can consider it in the first instance.

Furthermore, the Board finds that a remand is necessary for 
the claim of entitlement to service connection for 
degenerative disc disease.  The December 2003 VA examination 
report, which contains the only etiology opinion of record, 
expressly notes that the Veteran's medical records were not 
available for review.  Its conclusion appears to be based 
entirely on the findings of an examination conducted on that 
day along with the Veteran's own report of his medical 
history.  Considering, in particular, that the Veteran's 
service treatment records include evidence of back problems 
in service, the Board finds that a new examination, one that 
includes a thorough review of the claims folder, is 
warranted.

The Board further notes the examiner's finding that "If the 
patient already showed evidence of degenerative disc disease 
in studies done in mid-2003, this would indicate that the 
original injury originated, in the past, likely prior to 
military service."  If this conclusion is correct, an 
opinion needs to be obtained with respect to whether a back 
disability was detected upon the Veteran's entrance into 
service and whether any such pre-existing back disability was 
aggravated by service.  This opinion must also distinguish 
between any current back condition that is considered to be a 
symptom of a congenital defect and any current back 
disability.  In any event, given these findings, and the 
complaints noted in service, it appears that a review of the 
claims file is necessary to render a fully informed opinion 
in this case.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo 
another examination to determine whether 
any current back disability was incurred 
in or aggravated by the Veteran's military 
service.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  

As to any back disability currently found, 
the examiner should render an opinion as 
to whether it existed prior to service 
and, if so, whether it increased in 
severity during the Veteran's active 
military service beyond the natural 
progression of the disease.  

If any current disability is not found to 
have preexisted service, the examiner 
should also opine as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the disability 
had its onset in service, or is otherwise 
related to the Veteran's military service.  
Any opinion expressed must be accompanied 
by a complete rationale.

2.  Review the expanded record, including 
the service treatment records received 
following the issuance of the July 2007 
supplemental statement of the case, and if 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

